DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-51 are currently pending and have been rejected in this Non-Final Office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2022 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Objections
	The following claims are objected to for minor inconsistent informalities.  Correction is requested.
	Claims 4, 21 and 38 repeat the same features already recited in claims 3, 20 and 37 (“wherein the indication of the preference is a positive preference indication or a negative preference indication”). Since Claims 3, 20 and 37 already cover the same subject matter, correction is required to “positive and negative preference indication.”

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-51 rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. 
Claim 1 is directed to a system (machine), Claim 18 is directed toward a method (process) which all fall within one of the four statutory categories.  Although Claim 35 is directed to a computer program product, it does not however explicitly exclude transitory signals, as indicated below, nonetheless for purposes of compact prosecution will be included under the 101 analysis.
Claims 35-51 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically transitory signals per se.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 84 USPQ2d 1495 (Fed. Cir., 2007).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (or machine readable medium) typically covers transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is open-ended or silent.  
Although Applicant’s specification mentions exemplary computer readable medium (“Memory 145 may include random access memory (RAM), read only memory (ROM), magnetic storage devices, optical storage devices, or any other suitable information storage device or a combination of these devices. The software represents any suitable set of instructions, logic, or code embodied in a computer-readable storage medium”), Examiner asserts that Applicant’s disclosure is silent regarding explicitly excluding transitory signals.  Furthermore, even if the applicant intends for the computer program product or computer-readable medium to be interpreted as "storage" or "tangible," merely adding the terms "storage", "physical" or "tangible" would not sufficiently suffice since signals are considered to be physical or tangible.  Although generally directed toward a computer program product, since claims 35-51 do not explicitly exclude transitory signals, they are directed to non-statutory subject matter.
In order to overcome the rejection, the Examiner suggests amending the claims to disclose that the computer program product comprises non-transitory computer readable medium.  Examiner suggests amending both specification and claims using the term "non-transitory computer readable medium."  Dependent claims 36-51 similarly are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claims are not directed to a transitory medium, for the same reasoning as set forth with respect to independent claim 35.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-51 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 18 and 35 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:

Claim 1 (and claims 18 & 35).  A system, method and computer-readable medium comprising a processor and a plurality of instructions that, when executed by at least one processor, are configured to: 
determine that a first user takes a first action; determine to pair the first user and a second user; pair the first user and the second user for an interaction, the interaction lasting for a first time period; and receive, at a second time, an indication of preference of the first user for the second user, the second time being after the first time period.

As the underlined claim limitations above demonstrate, independent claims 1, 18, 35  are directed to the abstract idea of managing users for interaction by pairing the users.	
The Specification emphasizes that the “invention relates generally to the field of communication…These protocols may relate to job searches, person finding services, real estate or online dating.” (Specification; pg. 1-2).  Consistent with the Specification, the underlined recited limitations encompass interaction-based recommendation for managing user interactions based on pairing users , which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to commercial or legal interactions including agreements in the form of contracts, advertising, marketing/sales activities, and/or business relations and also relates to managing personal behavior/relationships or interactions following certain rules/instructions for pairing users.  See MPEP §2106.04(a)(2)(II).
Alternatively, the recited limitations could be considered as a “Mental Process” abstract idea category as they relate to gathering and analyzing information based on observation, evaluation, judgement and opinion.  For example, the steps can be accomplished either verbally or writing down with the aid of pen & paper, and/or can certainly be accomplished based on forming a judgement or opinion in the mind or with the aid of pen/paper for determining an action for a first user, determining to pair the first user and a second user, pairing the first user and the second user for an interaction, and receiving  an indication of preference of the first user for the second user. The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 2-17, 19-34, and 36-51 merely reiterate the same abstract ideas with further embellishments, including characterizing the preferences as positive or negative preference, a rating, a score, and feedback.  Additionally, characterizing the type of action as a first user request, indication of availability to begin, or registration by the first user, further determining to pair a third user with the first user and second user, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-51 fail to integrate the abstract idea into a practical application.  Claims 1, 18 and 35 include the following underlined identified additional elements which do not amount to a practical application:
Claim 1 (and Claims 18 and 35).  A system, method and computer-readable medium comprising a processor and a plurality of instructions that, when executed by at least one processor, are configured to: determine that a first user takes a first action; determine to pair the first user and a second user; pair the first user and the second user for an interaction, the interaction lasting for a first time period; and receive, at a second time, an indication of preference of the first user for the second user, the second time being after the first time period.


The underlined additional elements of the limitations recited above in independent claims 1, 18 and 35 merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the processor requires any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement of processor technology or in computer functionality itself.  
In this case, the claims merely involve automated steps executed by a computer processor  device with software instructions of matching data associated with a plurality of users at a high-level of generality with no technical improvement to the functioning of the computer components or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the processor as a tool to perform the recited abstract idea above.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the step of “receive an indication of a preference of the first user for the second user at a second time” is considered to be mere data gathering over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer using a computer network is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-17, 19-34, and 36-51 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, without imposing any meaningful limits or any further practical application.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-51 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant step of  “receive an indication of a preference of the first user for the second user at a second time,” as insignificant extra-solution activity, this step is additionally determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Dependent claims 2-17, 19-34, and 36-51 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting data, without imposing any meaningful limits or any further practical application.
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The claimed generic additional elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, transmitting data and generating data related to service providers and service requests.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of determining a first user action, pairing a first and second user, receiving a preference of the first user for the second user, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANSSENS (US 2014/0040368) 
Regarding Claim 1, 18 and 35,
JANSSENS discloses 
A system [claim 1], method [claim 18] and computer-readable medium [claim 35] (Abstract & Figs. 1-17, and [0037] computer readable medium) comprising: 
a processor and a plurality of instructions that when executed by at least one processor ([0028] Social interaction system 101 is a computer system including one or more computing devices with computing hardware such as processors and memory, and with software stored in memory and [0005] non-transitory memory storing instructions executed by a computing device) are configured to: 
determine that a first user takes a first action ([0170] At state 1501, the system receives a request from a user to participate in a speed-dating activity, or [0048] determining an action of the user indicating a “like” for the current user, [0049] clicking (or otherwise interacting with) left arrow 306 or right arrow 307 will replace the currently displayed card in the card-feed area 303 with another card in the feed, [0050] The user can select an individual picture by clicking on the thumbnail images or via other appropriate control (a like control 308, chat control 309, or add to contact list control button 314));
determine and pair the first user and a second user for an interaction lasting for a first time period ([0170] The system then determines an appropriate universe of potential speed-dating partners, [0078] user may be limited to a certain number of speed-dates per time period, and if there is a mutual like with the other user, [0171] the system may identify a group of users that meets a number of criteria, optionally including some or all of the following: 1) they are part of user A's user relevant universe 2) they are in speed-dating mode, [0172] When the user enters speed-dating mode a timestamp may be associated with that user. The speed-dating timestamp may enable the system to track the moment the user enabled speed-dating mode and may be used to decide where he is position in a waiting list to start speed-dating, [0175] The system calculates and displays an estimated wait time for the user. The wait time may be based on the number of currently ongoing speed dates and/or the number of other users waiting for a speed date, [0176] The system then pairs users for speed dates at state 1506. The pairing may be based on timestamps, and also compatibility between the users. For example, the geolocation of the users may be considered in pairings as well, or [0045] System may also automatically add highly compatible users to the user’s contact list based on users that the user liked or chatted with for a restricted period of time, such as last 30 days, etc., [0051] The counters may track all user activity, including past and activity for a specified time period, see also [0087], [0093-0095] and [0177-0192]); and 
receive, by an interface ([0041-0044] user interface provides a dashboard to receive input selections from the user) an indication of a preference of the first user for the second user at a second time, the second time being after the first time period ([0181] During the speed-dating period, both users are provided with an option to "like" the other user to indicate that they are interested in the other user. At state 1604, the system determines whether both users have "liked" the other. This determination may be made at the end of the allotted time or at the time that the second user indicates the "like." If both users indicated a "like," then at state 1605 the users are notified of the mutual link, and the users are permitted to chat for a specified amount of additional time, see also [0087], [0093-0095], [0177-0192] and [0052-0053]).

Regarding Claims 2, 19 and 36,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses wherein the first time period is a variable period based on a status of the interaction ([0172-0173] speed-dating timestamp may be a relative time such as amount of time elapsed since the user entered speed-dating mode, or the system may select the user who has waited the longest for the next speed date. [0140] determining a user “like” timestamp 609, [0132] boost duration may be infinite or may be for a limited period of time, or [0163] providing users timestamp order so that those with the most recently sent unread chat messages are listed first, in most recent to less recent order, [0167-0168] constructing and displaying a contact list to the user, based on different contact interaction status (ignored) and/or different timestamps may be created and used in the algorithm, see also [0142] and [0177-0181]).

Regarding Claims 3-7, 20-24 and 37-41,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses wherein the indication of the preference is a positive/negative preference, pass indication, a rating/score/feedback ([0051-0052] “like” button 308 records an indication that the current uer is interested (positive preference) in the user whose card is being displayed.  The system provides a control via which the user can indicate a disinterest in another specified user. For example, if a viewing user A activates this control with respect to a profile card for user B, the profile card for user B may be excluded from user A's card-feed going forward, and optionally, if user B was a contact, user B may automatically be placed in ignored state, Examiner notes that the preferences are data values and the implementation of the types of data values does not alter the functionality of the indication limitation as recited,  see also [0086-0087] and [0154-0177]).

Regarding Claims 8-10, 25-27 and 42-44,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses wherein the first action comprises the first user requesting to begin/available to begin the interaction with a user/register ([0170] system receives a request from a user to participate in a speed-dating activity).

Regarding Claims 11, 28, and 45,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses wherein the interaction comprises at least one message transmitted from the first user to the second user ([0056] Chat pane 312 enables the user to chat with other users. A chat session may be initiated using "chat" button 309, and/or the user may select contacts from contact list 302 to chat with. Multiple chat sessions may be simultaneously active, and the user interface may provide options for switching between various active sessions. Additionally, chat sessions may be integrated with external messaging systems, such as email, SMS, Instant Messaging, and so on to provide substantially real-time communication with other users).

Regarding Claims 12, 29 and 46,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses set a timer for a fixed time and in response to determining that the message is transmitted between the first user and the second user, update the timer ([0177] Optionally, a fixed time before the start of the speed-date, (e.g., 10 seconds), [0087] relative timestamps indicating an amount of time elapsed since the event, [0172] when the user starts and actual speed-date the speed-dating time elapsed timestamp may be reset).  

Regarding Claims 13, 30 and 47,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses determine and pair a third user with the first user and the second user for the interaction ([0005-0006] Causing, at least in part, profile information regarding a third matching user to be presented in the first area of the first user interface).

Regarding Claims 14-16, 31-33 and 48-50,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses wherein determining to pair the first user and the second user is based at least in part on preferences of the first user, analyzing an interaction history between the first user and the second user/ one or more features ([0055] the user may indicate preferences for the card-feed using card-feed preferences button 311. Preferences may affect the types of cards shown in the card-feed and/or the order in which cards are shown, [0047] The system may maintain a history of which cards a given user has viewed and the user's interactions with a given card.  Different forms of user interaction may be used to indicate to the system that a new card or previously viewed card is to be displayed, [0053] badge 310 in the card-feed indicates that the user whose card is being displayed has previously indicated a "like" (e.g., an interest in the user being liked) for the current user, viewing the displayed card. Optionally in addition or instead, text or email messages may be sent to a user terminal to indicate "likes", see also [0178]).

Regarding Claims 17, 34, and 51,
Janssens discloses claims 1, 18 and 35, as recited above, and further discloses transmit a first prompt to the first user and the second user; receive a first & second response from the first & second user in response to the first prompt; determine to pair the first & second user and display the first & second response to the first user & second user (Fig. 3 interface; user chat pane 312 displaying first and second responses to the first user and second user, Fig. 17 transmits the ‘like’ question button to each user and receives responses back from each user, i.e., Tom responded to the like button prompt and the response “liked you” by Tom is displayed and the system pairs Tom under the Contact list by automatically linking Tom to the user and displaying Tom’s “like” response, [0054] the card-feed pane 303 can display the user’s card being linked and enable the user viewing the card to chat with the user whose card is being displayed, by selecting “chat”, see also [0052-0054] and [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:  US 20210082063 Location-Conscious Social Networking Apparatuses, Methods and Systems
Pertinent Non-Patent Literature:
G. Tyson, V. C. Perta, H. Haddadi and M. C. Seto, "A first look at user activity on TINDER," 2016 IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining (ASONAM), 2016, pp. 461-466, doi: 10.1109/ASONAM.2016.7752275.
L. Cabrera-Quiros, A. Demetriou, E. Gedik, L. van der Meij and H. Hung, "The MatchNMingle Dataset: A Novel Multi-Sensor Resource for the Analysis of Social Interactions and Group Dynamics In-the-Wild During Free-Standing Conversations and Speed Dates," in IEEE Transactions on Affective Computing, vol. 12, no. 1, pp. 113-130, 2018, doi: 10.1109/TAFFC.2018.2848914.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629